                       IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               Statesville DIVISION
                     CIVIL ACTION NO. 5:19-cv-00014-KDB-DSC
 Damon Emil Fields,                              )
                                                 )
                Plaintiff,                       )
                                                 )
    v.                                           )                     ORDER
                                                 )
 Von Drehle Corporation,                         )
                                                 )
                Defendant.                       )
                                                 )

         THIS MATTER is before the Court on Defendant’s Second Amended Motion to Dismiss

(Doc. No. 15) and Plaintiff’s Motion for Leave to File [Third] Amended Complaint (Doc. No. 18),

the parties’ associated briefs and exhibits, (Doc. Nos. 16, 19) and the Magistrate Judge’s

Memorandum and Recommendation (“M&R”) (Doc. No. 20), recommending that the Motion to

Dismiss be granted and denying the Motion to File [Third] Amended Complaint. The parties have

not filed an objection to the M&R, and the time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

                                    I.      BACKGROUND

         No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).

                              II.        STANDARD OF REVIEW

         A district court may designate a magistrate judge to “submit to a judge of the court

 proposed findings of fact and recommendations for the disposition” of dispositive pretrial
    matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

    magistrate judge's proposed findings and recommendations, and the court “shall make a de novo

    determination of those portions of the report or specified proposed findings or recommendations

    to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the absence of a timely filed

    objection, a district court need not conduct a de novo review, but instead must only satisfy itself

    that there is no clear error on the face of the record in order to accept the recommendation” and

    need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc. Ins.

    Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

    Also, the Court does not perform a de novo review where a party makes only “general and

    conclusory objections that do not direct the court to a specific error in the magistrate's proposed

    findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). After

    reviewing the record, the court may accept, reject, or modify, in whole or in part, the findings

    or recommendations made by the magistrate judge or recommit the matter with instructions. 28

    U.S.C. § 636(b)(1).

                                          III.    DISCUSSION

           Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

    record and applicable legal authority, this Court is satisfied that there is no clear error as to the

    M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

    finds that it should adopt the findings and recommendations set forth in the M&R as its own and

    that Defendant’s Motion to Dismiss should be granted.1




1
 Plaintiff’s Motion for Leave to File [Third] Amended Complaint is not before the Court on a
recommendation from the Magistrate Judge; however, there was similarly no error in the
Magistrate Judge’s decision to deny the motion.
                         IV.      CONCLUSION

IT IS, THEREFORE, ORDERED that:

1. The Magistrate Judge’s M&R, (Doc. No. 20), is ADOPTED; and

2. Defendant’s Motion, (Doc. No. 15), is GRANTED and this action is hereby
   DISMISSED.




                               Signed: August 5, 2019
